Title: Anthony Afterwit, 10 July 1732
From: Franklin, Benjamin
To: 


Mr. Gazetteer,
I am an honest Tradesman, who never meant Harm to any Body. My Affairs went on smoothly while a Batchelor; but of late I have met with some Difficulties, of which I take the Freedom to give you an Account.
About the Time I first address’d my present Spouse, her Father gave out in Speeches, that if she married a Man he liked, he would give with her £200 on the Day of Marriage. ’Tis true he never said so to me, but he always receiv’d me very kindly at his House, and openly countenanc’d my Courtship. I form’d several fine Schemes, what to do with this same £200 and in some Measure neglected my Business on that Account: But unluckily it came to pass, that when the old Gentleman saw I was pretty well engag’d, and that the Match was too far gone to be easily broke off; he, without any Reason given, grew very angry, forbid me the House, and told his Daughter that if she married me he would not give her a Farthing. However (as he foresaw) we were not to be disappointed in that Manner; but having stole a Wedding, I took her home to my House; where we were not in quite so poor a Condition as the Couple describ’d in the Scotch Song, who had
Neither Pot nor Pan,
But four bare Legs together;
for I had a House tolerably furnished, for an ordinary Man, before. No thanks to Dad, who I understand was very much pleased with his politick Management. And I have since learn’d that there are old Curmudgeons (so called) besides him, who have this Trick, to marry their Daughters, and yet keep what they might well spare, till they can keep it no longer: But this by way of Digression; A Word to the Wise is enough.
I soon saw that with Care and Industry we might live tolerably easy, and in Credit with our Neighbours: But my Wife had a strong Inclination to be a Gentlewoman. In Consequence of this, my old-fashioned Looking-Glass was one Day broke, as she said, No Mortal could tell which way. However, since we could not be without a Glass in the Room, My Dear, says she, we may as well buy a large fashionable One that Mr. Such-a-one has to sell; it will cost but little more than a common Glass, and will be much handsomer and more creditable. Accordingly the Glass was bought, and hung against the Wall: But in a Week’s time, I was made sensible by little and little, that the Table was by no Means suitable to such a Glass. And a more proper Table being procur’d, my Spouse, who was an excellent Contriver, inform’d me where we might have very handsome Chairs in the Way; And thus, by Degrees, I found all my old Furniture stow’d up into the Garret, and every thing below alter’d for the better.

Had we stopp’d here, we might have done well enough; but my Wife being entertain’d with Tea by the Good Women she visited, we could do no less than the like when they visited us; and so we got a Tea-Table with all its Appurtenances of China and Silver. Then my Spouse unfortunately overwork’d herself in washing the House, so that we could do no longer without a Maid. Besides this, it happened frequently, that when I came home at One, the Dinner was but just put in the Pot; for, My Dear thought really it had been but Eleven: At other Times when I came at the same Hour, She wondered I would stay so long, for Dinner was ready and had waited for me these two Hours. These Irregularities, occasioned by mistaking the Time, convinced me, that it was absolutely necessary to buy a Clock; which my Spouse observ’d, was a great Ornament to the Room! And lastly, to my Grief, she was frequently troubled with some Ailment or other, and nothing did her so much Good as Riding; And these Hackney Horses were such wretched ugly Creatures, that—I bought a very fine pacing Mare, which cost £20. And hereabouts Affairs have stood for some Months past.
I could see all along, that this Way of Living was utterly inconsistent with my Circumstances, but had not Resolution enough to help it. Till lately, receiving a very severe Dun, which mention’d the next Court, I began in earnest to project Relief. Last Monday my Dear went over the River, to see a Relation, and stay a Fortnight, because she could not bear the Heat of the Town. In the Interim, I have taken my Turn to make Alterations, viz. I have turn’d away the Maid, Bag and Baggage (for what should we do with a Maid, who have (except my Boy) none but our selves). I have sold the fine Pacing Mare, and bought a good Milch Cow, with £3 of the Money. I have dispos’d of the Tea-Table, and put a Spinning Wheel in its Place, which methinks looks very pretty: Nine empty Canisters I have stuff’d with Flax; and with some of the Money of the Tea-Furniture, I have bought a Set of Knitting-Needles; for to tell you a Truth, which I would have go no farther, I begin to want Stockings. The stately Clock I have transform’d into an Hour-Glass, by which I gain’d a good round Sum; and one of the Pieces of the old Looking-Glass, squar’d and fram’d, supplies the Place of the Great One, which I have convey’d into a Closet, where it may possibly remain some Years. In short, the Face of Things is quite changed; and I am mightily pleased when I look at my Hour-Glass, what an Ornament it is to the Room. I have paid my Debts, and find Money in my Pocket. I expect my Dame home next Friday, and as your Paper is taken in at the House where she is, I hope the Reading of this will prepare her Mind for the above surprizing Revolutions. If she can conform to this new Scheme of Living, we shall be the happiest Couple perhaps in the Province, and, by the Blessing of God, may soon be in thriving Circumstances. I have reserv’d the great Glass, because I know her Heart is set upon it. I will allow her when she comes in, to be taken suddenly ill with the Headach, the Stomach-ach, Fainting-Fits, or whatever other Disorders she may think more proper; and she may retire to Bed as soon as she pleases: But if I do not find her in perfect Health both of Body and Mind the next Morning, away goes the aforesaid Great Glass, with several other Trinkets I have no Occasion for, to the Vendue that very Day. Which is the irrevocable Resolution of, Sir, Her loving Husband, and Your very humble Servant,
Anthony Afterwit

Postscript, You know we can return to our former Way of Living, when we please, if Dad will be at the Expence of it.

